 Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.105 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

HEATH RICHARD DOUGLAS,
                                                        Case No.       1:20-cv-00423-PLM-RSK
        Petitioner,                                     Hon.           Paul L. Maloney

v.

NANCY SUMMERS DOUGLAS,

        Respondent.


                                   VERIFIED PETITION FOR
                                     RETURN OF CHILD

        NOW COMES Petitioner, HEATH RICHARD DOUGLAS, by and through counsel, and

by way of his Verified Petition for Return of Child, respectfully requests this honorable Court grant

the relief requested herein and order the return of the parties’ minor child to the Commonwealth

of Australia. In support of his hereof, the Petitioner states as follows:

     1. This action is brought by Mr. Heath Richard Douglas (the Petitioner), a citizen of Australia,

        to secure the return of his one-year old son, who was removed from Australia and

        wrongfully retained in the Western District of Michigan by the child’s mother, Ms. Nancy

        Summers Douglas (Respondent).

     2. The Respondent has wrongfully retained the minor child in the County of Ingham, State of

        Michigan since approximately October 3, 2019.




                                                  -1-
    Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.106 Page 2 of 13



      3. Accordingly, this petition is filed pursuant to the Hague Convention on the Civil Aspects

          of International Child Abduction (the Convention)1 and the International Child Abduction

          Remedies Act (ICARA).2 A copy of the Convention is attached as Exhibit A.

      4. The Convention came into effect in the United States of America on July 1, 1988, and has

          been ratified by, among other Contracting States, the United States and Australia.

      5. The objects of the Convention are:

                  Article 1(a): To secure the prompt return of children wrongfully removed or

                  retained in any Contracting State; and

                  Article 1(b): To ensure that rights of custody and of access under the law of one

                  Contracting State are effectively respected in other Contracting States.

      6. The Convention authorizes a federal district court to determine the merits of a claim for

          the wrongful removal or retention of a child; it does not, however, permit the district court

          to consider the merits of any underlying custody dispute. Specifically, this means the

          district court is not to engage in a best interest of the child analysis.

      7. The Petitioner files this petition seeking the prompt and safe the return of the minor child

          to Australia in accord with the law and spirit of both the Convention and ICARA.

                                    JURISDICTION AND VENUE

      8. This Court has jurisdiction pursuant to 22 U.S.C. §§ 9003(a) (jurisdiction under the

          convention) and 28 U.S.C. §§ 1331 (federal question jurisdiction).

      9. Venue is proper pursuant to 22 U.S.C. §§ 9003(b) and 28 U.S.C. §§ 1391(b) as the child

          and Respondent are residing in the County of Ingham, State of Michigan.



1
    See 51 FR 10494-1 (1986).
2
    See 22 U.S.C. §§ 9001-9011 (2014).
                                                     -2-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.107 Page 3 of 13



                                         THE PARTIES

  10. Petitioner is an individual, citizen, and resident of Australia, residing at 3 Henry Street,

     Curlewis, New South Wales, 2381, Australia. A copy of Petitioner’s passport is attached

     as Exhibit B.

  11. The Respondent is an individual and citizen of the United States, upon information and

     belief residing at 2505 Showtime Drive, Apt. 421, Lansing, Michigan 48912. A photograph

     of the Respondent is attached as Exhibit C.

                                    STATEMENT OF FACTS

  12. The Petitioner and Respondent are the parents of the minor child at issue in this case.

  13. The parties commenced their relationship in October of 2017. In December of 2017, the

     Respondent permanently relocated from the United States to New South Wales, Australia

     to further the relationship.

  14. After the Respondent relocated to Australia, the parties intended to remain there for the

     foreseeable future (at minimum for the next decade).

  15. The parties cohabitated and were married on February 10, 2018. A copy of the parties’

     Australian Certificate of Marriage is attached as Exhibit D.

  16. After the marriage, the Responded obtained an Australian Temporary Partner visa. The

     Respondent exercised this visa while her Permanent Partner visa was being processed. A

     copy of the visa application payment is attached as Exhibit E.

  17. The Temporary Partner visa permitted the Respondent to live, work and/or study in

     Australia while her Permanent Partner visa was being processed. It also permitted

     unrestricted travel to and from Australia.




                                              -3-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.108 Page 4 of 13



  18. Upon information and belief, the Respondent would have been issued a Permanent Partner

     visa by now.

  19. The Respondent also has a New South Wales driver license and bank account with National

     Australia Bank.

  20. The Respondent was employed and able to work remotely from the parties’ residence in

     Australia.

  21. On                 2018, the Respondent gave birth to                  Douglas (          or the

     minor child). A copy of           ’s birth certificate, photograph, and Australian Medicare

     card is attached hereto as Exhibit F.

  22. After          ’s birth, the Respondent elected to become a full time stay at home mother,

     developing additional friends and relationships throughout the local community in the

     process.

  23. Indeed, the parties agreed that they would raise           in Australia – specifically that they

     would reside for at least ten years in Australia before even considering relocating the family

     to the United States.

  24. Accordingly, prior to         ’s removal and wrongful retention, the parties and minor child

     were habitual residents of Australia.

  25. Under Australian law, the parties share custody rights with respect to              by virtue of

     the Family Law Act 1975, sections 111B(4)(a) and 61C.

  26. These rights include rights relating to         ’s care, in particular the right to determine his

     place of residency. Family Law (Child Abduction Convention) Regulations 1986,

     regulation 4.




                                                -4-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.109 Page 5 of 13



   27. Up and until          ’s removal and wrongful retention, Petitioner was fully exercising his

      rights in Australia.

Circumstances Leading Up to the Removal and Wrongful Retention

   28. After          ’s birth, the parties struggled as new parents.

   29. In November 2018, the parties had an argument and the Respondent left the marital home

      with the maternal grandmother taking the keys to their home and promising their return.

      Despite statements from the maternal grandmother that she Respondent would return,

      neither did so; to the contrary the Petitioner was forced to endure several days of no

      communication or information with or about his son.

   30. As the Petitioner was fearful the Respondent would leave with              out of the country

      without permission, on December 13, 2018 the Respondent applied for parenting time and

      temporary orders preventing             ’s removal from Australia. See Exhibit G.

   31. The Petitioner’s application was scheduled to be heard on February 11, 2019.

   32. After his domestic applications were filed, on December 15, 2018 the Respondent left a

      letter in the Petitioner’s mailbox stating that she wanted to travel with        to the United

      States for support from friends and family. The Petitioner believed this note was left in an

      effort to resolve matters without further Court involvement.

   33. In her letter, the Respondent spoke of the importance of spending time in the United States.

      However, she clearly indicated an intent to return to Australia, stating:

               If you want, I can show you my return ticket. If you really love me, you’ll
               let me go.

      A copy of the Respondent’s letter is attached as Exhibit H.




                                                  -5-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.110 Page 6 of 13
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.111 Page 7 of 13



  41. Over the next several days, the Petitioner carefully considered the Respondent’s request

     for a trip to the United States with          . Amongst other things, the Petitioner weighed

     heavily the fact that he wanted this marriage to work and believed the issues were due, in

     large part, to the stress of being new parents. Indeed, the Petitioner’s faith as a devout

     Christian rendered divorce abhorrent and compelled him to do anything and everything to

     preserve the marriage.

  42. Accordingly, in an effort to support the Respondent and her needs, on December 24, 2018,

     the Petitioner signed         ’s Australian passport application. In so doing, the Petitioner

     substantially and materially relied on the Respondent’s letter wherein she clearly indicated

     she and          would return to Australia.

  43. Due to the restraining order, the Petitioner was unable to contact the Respondent directly.

     Accordingly, on February 11, 2019, the Petitioner emailed the Respondent’s then-attorney,

     Ms. Monique Adams-Nash, to inform her that the passport application was signed and the

     Respondent could travel to the United States with           for a “short while.” See Exhibit

     J.

  44. In good faith, the Petitioner dismissed his pending application with the Australian court for

     parenting time and a travel restraint.

  45. On February 17, 2019, the Petitioner learned that the Respondent’s car was abandoned at

     a carpark near a train station. The Petitioner believed this to be the approximate date the

     Respondent left Australia.

  46. While the discovery of the car was concerning, when considering his emails to Ms. Adams-

     Nash and the Respondent’s letter from December 15, 2018, the Petitioner strongly believed




                                               -7-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.112 Page 8 of 13



     the Respondent had left to the United States and would be returning once she had worked

     through any issues and concerns about the marriage and being new parents.

  47. Indeed, the Petitioner’s hopes for rekindling the marriage were bolstered when he learned

     on or around May 3, 2019 that the Respondent had withdrawn her application for her

     protective order. See Exhibit K.

  48. Unfortunately, the Respondent did not timely return as the Petitioner had hoped.

  49. After withdrawal of the application for the protective Order, the Petitioner attempted to

     email and call without success. The Petitioner did not push the matter as he was concerned

     repeated communication could appear “harassing.” Moreover, the Petitioner continued to

     hope that by giving her the space she needed, the Petitioner would choose to return to

     Australia.

  50. The Petitioner believed that the Respondent and           were staying in Ingham County,

     Michigan and reached out to the maternal grandparents. When they would not provide

     information, the Petitioner sought the aid of local law enforcement (who confirmed

     was okay).

  51. In August of 2019, the Petitioner traveled to the United States and visited the maternal

     grandparents. He was unable to contact them at their residence. The Petitioner successfully

     contacted the maternal grandfather at his place of employment, but was not able to get any

     information about the Respondent or            . Again, choosing to cooperate and avoid

     further discord between himself and the Respondent, the Petitioner chose to leave and

     continue to give the Respondent the space she requested.

  52. Throughout this time, perhaps naively, the Petitioner truly believed the Respondent would

     see the importance of their marriage and raising        together, and return to Australia.



                                             -8-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.113 Page 9 of 13



   53. The Petitioner’s hope and belief came to an end in early October of 2019. On October 3,

      2019, the Petitioner was served a complaint for divorce filed in the Ingham County Circuit

      Court, Case No. 19-002846-DM.

   54. It was at this point that Petitioner finally and truly realized the Respondent did not intend

      to return to Australia with          and would wrongfully retain him in the United States

      (likely in order to secure favorable custody and parenting time orders).

   55. Over the next month the Petitioner investigated and weighed his options. After due

      consideration, on October 31, 2019 the Petitioner submitted a request to Australian Central

      Authority to assist him in filing an application pursuant to the Convention for the return of

              to Australia.

   56. The Australian Central Authority approved the request and on or about November 15, 2019

      submitted an application for          ’s return to the United States Central Authority.

   57. Upon information and belief, United States Central Authority received the Petitioner’s

      application and requested that the Respondent return            to Australia.

   58. On December 27, 2019, through counsel, the Respondent refused to return                      to

      Australia.

   59. Accordingly, the Petitioner files the instant petition to secure          ’s return.

Count I – Wrongful Removal and Retention of       by the Respondent: Claim for Relief
                               under the Convention

   60. The Petitioner restates and incorporates by reference Paragraphs 1 through 59 as if fully

      set forth herein.

   61. As set forth above, on or about October 3, 2019, after             s removal from Australia, the

      Respondent wrongfully retained Joshua in Ingham County, State of Michigan, in violation




                                                -9-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.114 Page 10 of 13
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.115 Page 11 of 13



   66. The Petitioner has filed this petition less than one year from the Respondent’s wrongful

       retention of         . The Petitioner has never consented or acquiesced to         ’s wrongful

       retention.

                                  Count II – Provisional Remedies
                           (22 U.S.C. §§ 9004(a) and Convention Art. 16)

   67. The Petitioner restates and incorporates by reference Paragraphs 1 through 66 as if fully

       set forth herein.

   68. The Petitioner requests that this Court issue an immediate order restraining the Respondent

       from removing            from the jurisdiction of this Court. The Petitioner also asks that this

       Court schedule an expedited hearing on the merits of this petition.

                                    Count III- Notice of Hearing
                                      (22 U.S.C. §§ 9003(c))

   69. The Petitioner restates and incorporates by reference Paragraphs 1 through 68 as if fully

       set forth herein.

   70. Pursuant to 22 U.S.C. §§ 9003(c), the Respondent shall be given notice of these

       proceedings in accordance with the laws governing notice of interstate child custody

       proceedings.

                                      RELIEF REQUESTED

       Wherefore, the Petitioner Heath Richard Douglas respectfully requests this honorable

Court grant the following relief:

   1. An immediate temporary restraining order prohibiting the removal of                    from the

       jurisdiction of this Court pending a hearing on the merits of this Verified Petition, and an

       order further providing that no person acting in concert or participating with the




                                                 -11-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.116 Page 12 of 13



         Respondent shall take any action to remove              from the jurisdiction of this Court

         pending a determination on the merits of the Verified Petition.

   2. The scheduling of an expedited preliminary injunction hearing (via teleconference if

         necessary) on the merits of the Verified Petition and an order that the Respondent show

         cause at this hearing as to why         should not be returned to Australia, and why such

         other relief as requested in the Verified Petition should not be granted.

   3. A final judgment in the Petitioner’s favor establishing that               shall be returned to

         Australia where an appropriate custody determination can be made by an Australian court

         under Australian law.

   4. For any such further relief as may be just and appropriate under the circumstances of this

         case.

Dated: May 14, 2020
                                                                             Respectfully submitted,

                                                                 ______/s/ Andrew M. Bossory____
                                                                     Andrew M. Bossory (P74364)
                                                                              Attorney for Petitioner
                                                                     Joshi | Attorneys + Counselors
                                                                   2433 Oak Valley Drive, Ste. 500
                                                                       Ann Arbor, Michigan 48103
                                                                              (734) 545-3744 (Cell)
                                                                     a.bossory@joshiattorneys.com
                                           VERIFICATION

I am the Petitioner in this matter. I hereby verify that the statements made in this Verified Petition
for Return of Child are true and correct to the best of my knowledge, information, and belief.


Dated:
                                                                    __________________________
                                                                           Heath Richard Douglas




                                                 -12-
Case 1:20-cv-00423-PLM-RSK ECF No. 9 filed 05/21/20 PageID.117 Page 13 of 13
